Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10,758,349 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 06/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10,327,899 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Albert Ferro (Reg. No.: 44,679) on 06/23/2022.  
The application has been amended as follows: (amended claims 19 and 25 and rejoined claims 28 and 29)

19. (currently amended) The delivery device of claim 17,
wherein the handle includes a handle extension extending from a distal end of the handle housing along a handle longitudinal axis,
wherein the inner shaft and the outer shaft extend through the handle extension,
wherein a portion of the handle extension slidably extends through the adjustment lumen longitudinally along an adjustment housing longitudinal axis, and
wherein the fine adjustment mechanism is rotatably disposed around the adjustment housing such that the fine adjustment mechanism rotates parallel to the adjustment housing longitudinal axis, wherein rotating the fine adjustment mechanism moves the handle, the outer shaft, and the inner shaft relative to the adjustment housing.

25. (currently amended) A delivery device for percutaneously delivering a stented prosthetic heart valve, the stented prosthetic heart valve being radially expandable from a radially compressed configuration to a radially expanded configuration, the delivery device comprising:
an outer shaft defining a lumen;
an inner shaft at least partially disposed within the lumen of the outer shaft, the inner shaft defining a guidewire lumen;
a tip coupled to a distal end of the inner shaft;
a handle including a handle housing, a proximal portion of the outer shaft coupled to the handle within the handle housing and a proximal portion of the inner shaft coupled to the handle within the handle housing, the handle including a handle extension extending from a distal end of the handle housing along a handle longitudinal axis, wherein the inner shaft and the outer shaft extend through the handle extension,
an adjustment device coupled to the handle, wherein the adjustment device includes an adjustment housing including an adjustment lumen through which the outer shaft, the inner shaft, and the handle extension slidably extend, wherein the adjustment device includes a fine adjustment mechanism rotatably disposed around the adjustment housing such that the fine adjustment mechanism rotates parallel to the adjustment housing longitudinal axis; 
wherein the fine adjustment mechanism is configured to selectively move the handle, the inner shaft, and the outer shaft together relative to the adjustment housing;
wherein the adjustment housing includes a recess defined between a proximal shoulder and a distal shoulder, wherein the fine adjustment mechanism is disposed around the recess;
wherein the fine adjustment mechanism is an adjustment ring disposed around the recess such that the adjustment ring is rotatable about an outer surface of the adjustment housing at the recess;
wherein the adjustment ring is prevented from moving proximally and distally by the proximal shoulder and the distal shoulder, respectively; 
wherein the handle extension includes a pin extending radially outward, wherein the pin couples the handle extension to the adjustment housing; [[and]]
wherein the adjustment housing includes a longitudinal slot disposed therethrough, wherein the pin of the handle extension is disposed through the longitudinal slot; and
wherein rotation of the fine adjustment mechanism causes the pin to move longitudinally within the longitudinal slot, thereby moving the handle and the outer shaft relative to the adjustment housing.

28. (Rejoined) The delivery device of claim 17, wherein the fine adjustment mechanism includes a toothed wheel that is coupled to teeth on the handle.

29. (Rejoined) The delivery device of claim 28, further comprising a second toothed wheel disposed between the toothed wheel and the teeth on the handle, wherein the toothed wheel is coupled to the second toothed wheel and the second toothed wheel is coupled to the teeth on the handle.

Rejoinder
Claims 17-27 and 30-32 are allowable. Claims 28 and 29, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A and Species B, as set forth in the Office action mailed on 07/22/2021, is hereby withdrawn and claims 28 and 29 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 17-32 are allowed.
The following is an examiner’s statement of reasons for allowance on claims 17-24 and 26-32: the prior art fails to teach or render obvious a delivery device for percutaneously delivering a stented prosthetic heart valve comprising, inter alia, the handle further includes an actuator coupled to the proximal portion of the outer shaft and configured to selectively move the entire outer shaft relative to the inner shaft and relative to the handle housing.
The closest prior art, Arbefeuille et al. (US Pub. No.: 2013/0274856) discloses a delivery device comprising an outer shaft, an inner shaft, a tip coupled to a distal end of the inner shaft, a handle including a handle housing, and an adjustment device including a fine adjustment mechanism as explained in the office action set forth on 12/22/2021.  However, Arbefeuille fails to teach or render obvious that the handle further includes an actuator coupled to the proximal portion of the outer shaft and configured to selectively move the entire outer shaft relative to the inner shaft and relative to the handle housing.
The following is an examiner’s statement of reasons for allowance on claim 25: the prior art fails to teach or render obvious a delivery device for percutaneously delivering a stented prosthetic heart valve comprising, inter alia, that the rotation of the fine adjustment mechanism causes the pin, which is disposed through a longitudinal slot of the adjustment housing, to move longitudinally within the longitudinal slot, thereby moving the handle and the outer shaft relative to the adjustment housing.
The closest prior art, Arbefeuille et al. (US Pub. No.: 2013/0274856) discloses a delivery device comprising an outer shaft, an inner shaft, a tip coupled to a distal end of the inner shaft, a handle including a handle housing, and an adjustment device including a fine adjustment mechanism, and other limitations recited in previous claims 19-24 as explained in the office action set forth on 12/22/2021.  However, Arbefeuille fails to teach or render obvious that the rotation of the fine adjustment mechanism causes the pin, which is disposed through a longitudinal slot of the adjustment housing, to move longitudinally within the longitudinal slot, thereby moving the handle and the outer shaft relative to the adjustment housing.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JING RUI OU/Primary Examiner, Art Unit 3771